NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                      STATE OF ARIZONA, Respondent,

                                         v.

                     VERNE LESLIE WATSON, Petitioner.

                          No. 1 CA-CR 13-0661 PRPC
                              FILED 3-12-2015


            Appeal from the Superior Court in Maricopa County
                       No. CR2003-040008-001 SE
                The Honorable Warren J. Granville, Judge

                   REVIEW GRANTED; RELIEF DENIED


                                    COUNSEL

Arizona Attorney General’s Office, Phoenix
By Mary L. Harriss
Counsel for Respondent

Joe Saienni, PC, Phoenix
By Joe Saienni
Counsel for Petitioner
                           STATE v. WATSON
                           Decision of the Court



                        MEMORANDUM DECISION

Judge Maurice Portley delivered the decision of the Court, in which
Presiding Judge Andrew W. Gould and Judge Jon W. Thompson joined.


P O R T L E Y, Judge:

¶1           Petitioner Verne Leslie Watson petitions this court for review
from the dismissal of his petition for post-conviction relief. We have
considered the petition for review and, for the reasons stated, grant review
and deny relief.

¶2            A jury convicted Watson of molestation of a child and he was
sentenced to fifteen years’ imprisonment. We affirmed Watson’s conviction
and sentence on direct appeal. State v. Watson, 1 CA-CR 06-0075 (Ariz. App.
Jul. 10, 2007) (mem. decision). Watson filed his first petition for post-
conviction relief in May 2008 and, after briefing, his petition was dismissed
in a comprehensive minute entry in October 2008. This court denied relief
in December 2009.

¶3            Watson filed this petition for post-conviction relief, his
second, in February 2013. The trial court summarily dismissed the petition
in March 2013. Watson now seeks review of the summary dismissal of his
second petition for post-conviction relief. We have jurisdiction pursuant to
Arizona Rule of Criminal Procedure 32.9(c).

¶4             Watson contends his appellate lawyer on direct appeal, as
well as the lawyer in his first post-conviction relief proceeding, were
ineffective when they failed “to present federal claims in a procedurally
correct manner thereby exhausting state court remedies to permit Mr.
Watson to Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254.”
Specifically, during his direct appeal, Watson submitted a supplemental
brief and argued that the trial court erred when it excluded evidence that
prior charges admitted as “propensity evidence” pursuant to Arizona Rule
of Evidence 404(c) were ultimately dismissed. As a result, Watson argues
his appellate counsel was ineffective when he failed to challenge the ruling
based on state law and failed to present federal grounds for relief on the
issue.




                                     2
                           STATE v. WATSON
                           Decision of the Court

¶5            In his first petition for post-conviction relief, Watson argued
the State failed to disclose, among other things, that the detective who
investigated the offense was the subject of a pending investigation. The
investigation concerned the detective’s honesty in general, as well as the
manner the detective investigated and managed cases involving sexual
offenses. The investigation also addressed the detective’s apparent
mishandling of evidence in those cases. Watson argued the State also failed
to disclose that the detective, who was no longer a detective, had been
involuntarily reassigned to other duties, which he also apparently failed to
perform to satisfaction. Watson argues his first post-conviction relief
counsel was ineffective when she failed to present federal grounds for relief
on these issues in addition to the grounds she presented based on state law.

¶6             Watson’s direct appeal became final in May 2008, and we
denied review of the dismissal of his first post-conviction relief proceeding
in December 2009. If Watson wished to challenge the effectiveness of his
appellate and first post-conviction relief counsel, he had to do so by timely
filing a petition in accordance with Arizona Rule of Criminal Procedure
32.4(a). Watson offers no explanation for why he did not raise these issues
in a timely manner, and he does not allege that any exception to the
deadlines applies. Accordingly, we deny relief.

¶7           We grant review and deny relief.




                                 :ama




                                        3